         Case 3:20-cv-00200-MPS Document 37 Filed 01/28/21 Page 1 of 2



   Notice to Self-Represented Litigant Concerning Motion For Summary Judgment As
                     Required by Local Rule of Civil Procedure 56(b)

       The purpose of this notice, which is required by the Court, is to notify you that a motion
for summary judgment has been filed asking the Court to resolve all or some of the claims in the
case without a trial. The movant argues that there is no need for a trial to resolve these claims
because no reasonable factfinder could return a verdict in your favor.

       THE MOTION MAY BE GRANTED AND YOUR CLAIMS MAY BE DISMISSED
WITHOUT FURTHER NOTICE IF YOU DO NOT FILE PAPERS AS REQUIRED BY RULE 56
OF THE FEDERAL RULES OF CIVIL PROCEDURE AND RULE 56 OF THE LOCAL RULES OF
CIVIL PROCEDURE, AND IF THE MOTION SHOWS THAT THE MOVANT IS ENTITLED TO
JUDGMENT AS A MATTER OF LAW. COPIES OF THESE RULES ARE ATTACHED TO THIS
NOTICE, AND YOU SHOULD REVIEW THEM VERY CAREFULLY.

        The papers you file must show that (1) you disagree with the movant’s version of the
facts; (2) you have admissible evidence contradicting the movant’s version; and (3) the evidence
you rely on, if believed, would be sufficient to support a judgment in your favor.

         To make this showing, you must file evidence, such as one or more affidavits disputing
the movant’s version of the facts. An affidavit is a sworn statement by a witness that the facts
contained in the affidavit are true to the best of the witness’s knowledge and belief. To be
considered by the Court, an affidavit must be signed and sworn to in the presence of a notary
public or other person authorized to administer oaths. In addition to affidavits, you may also file
deposition transcripts, responses to discovery requests, and other evidence that supports your
claims. Please be aware that Local Civil Rule 56 requires parties to cite to specific paragraphs
when citing to affidavits or responses to discovery requests, and to cite to specific pages when
citing to deposition or other transcripts or to documents longer than a single page in length. If
you fail to comply with these instructions and to submit evidence contradicting the movant’s
version of the facts, judgment may be entered against you if the motion shows that the movant is
entitled to judgment as a matter of law.

        It is therefore very important that you read the motion, memorandum of law, statement of
undisputed material facts, affidavits, and other evidentiary materials to see if you agree or
disagree with the moving party’s version of the relevant facts. It is also very important that you
review the enclosed copy of Rule 56 of the Local Rules of Civil Procedure carefully. This rule
provides detailed instructions concerning the papers you must file in opposition to the motion,
including how you must respond to specific facts the movant claims are undisputed (see Local
Rule 56(a)(2)) and how you must support your claims with specific references to evidence (see
Local Rule 56(a)(3)). If you fail to follow these instructions, the motion may be granted if the
motion shows that the movant is entitled to judgment as a matter of law.

        You must file your opposition papers within 21 days of the date the motion was filed. This
21-day period is extended an additional three days if any of the conditions of Rule 6(e) of the
Federal Rules of Civil Procedure are met (for example, if you received the motion only by mail).
If you need more than 21 days to respond to the motion, you should promptly file a motion for
extension of time (see Local Rule 7(b)). If you do not file your opposition papers electronically,
you must also mail a copy to opposing counsel and any other self-represented parties.
          Case 3:20-cv-00200-MPS Document 37 Filed 01/28/21 Page 2 of 2



       If you are confined in a Connecticut correctional facility, you must file your opposition
papers using the Prisoner Efiling Program and are not required to mail copies to opposing
counsel.
